Title: From George Washington to William Jackson, 29 January 1783
From: Washington, George
To: Jackson, William


                        
                            Sir
                            Head Quarters January 29. 1783
                        
                        Your several Letters of the 8, 15 and 22 Instant have been received and shall be replyed to by the next
                            conveyance.
                        The inclosed for Major Genl Greene and Colonel Humpton you will please to forward to their respective
                            addresses. I am &c.
                    W. Jackson Esqur.